IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 71427-9-1
                     Respondent,
                                                 DIVISION ONE
              v.
                                                 UNPUBLISHED OPINION
DOUGLAS BRUCE-JOHN GOGEL,

                     Appellant,

              and


BREANNA JOANN BYRD, and each of
them,                                                       APR 2 0 2015
                                                  FILED:
                     Defendant.



        Trickey, J. — Douglas Bruce-John Gogel appeals from the judgment and
 sentence entered following his conviction for prescription forgery. The State
 concedes that, pursuant to RCW 69.41.072, it erroneously charged Gogel under
 RCW 69.41.020(1 )(b) of the legend drug act when it should have charged the
 crime of prescription forgery under RCW 69.50.403(1 )(c) of the Uniform Controlled
 Substances Act. We accept the State's concession, reverse the conviction, and
 remand to permit the trial court to enter an agreed order of dismissal with prejudice
 pursuant to RAP 7.2(e).


                                                   f\ ^k 0. Hf^                    1C3

                                                                                    sm       *::> ~:




 WE CONCUR:
                                                            t                      =s
                                                                                   ZX'J
                                                                                  ro
                                                                                            i'~> ™
                                                                                            Tj

                                                                                  o         ~T-"£'.'
                                                                                           ""^ —£-
                                                                                  "•—••-   t s-    *"
                                                                                  —-vs.




                                                                                  CO

                                                        &&,                       -C"
                                                                                  73 CO
                                                                                           ... _, —.>